F-912

   

12-23-7119 11 BacERAMT9-cv-09414-VM_D 01/9001

 
 
   

 

 

(GERSTMAN SCHWARTZ“

ATTORNEY SAT LA W
er we

: USDC SDNYDecember 93. 2019.
DOCUMENT

   
   
    

 

  

Hon. Victor Marrero -
United States District Cc poc OC #: —_—~

 

 

 

i | \ |
ee Moy th
500 Pearl Street, Sute = = Ve oe
New York, New York 10007 | | A er A

Re: Loudon v. The Daily Beast Company, LLC, et al., No. 19-cv-9414 (S.D.N.Y)
Dear Judge Marrero:

The undersigned represents Dr. Gina Loudon (“Plaintiff”) in the above-referenced matter.
This letter is submitted in accordance with Rules I(F} and II(B}(1) of Your Honor’s Individual
Practices in response to The Daily Beast Company LLC’s (“The Daily Beast) and
1AC/InteractiveCorp’s (“IAC”) (collectively, “Defendants”) letter setting forth Plaintiffs
purported pleading deficiencies pursuant to Your Honor’s Individual Practices Rule U(B)(1).

Plaintiff respectfully requests an additional seven days to respond to Defendants’ letter,
which was served on December 20, 2019. We would greatly appreciate the Court’s
accommodation of this request. As circumstances would have it, both lead and trial counsel are
out of the country for the holidays. We have conferred with Defendants’ counsel and they do not
oppose our request.

Thank you for Your Honor’s consideration.

Respectfully submitted,
a ‘ 4‘

(YZ, : inman, Esq.

CC: Seth D. Berlin (BerlinS@ballardspahr.com)
Jacquelyn N. Schnell (Schell J@ballardspahr.com)

GERSTMANSCHWARTZ.COM

1399 Franklin Ave, Suite 200, Garden City, NY 11530 oFFice: (516) 880-8170 = Fax: (516) 880-8171

 
